UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FA YE MELENDEZ,

                             Plaintiff,
                                                                       ORDER
             V.
                                                                  18 Civ. 4897 (PGG)
HANOVER VENTURES MARKETPLACE
LLC et al.,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                  It is hereby ORDERED that the conference scheduled for December 5, 2019 is

adjourned to February 6, 2020 at 10:00 a.m.

                  It is further ORDERED that the parties' request to extend the deadline for pre-

motion letters is granted. Any party seeking to file a dispositive motion will file a pre-motion

letter, in accordance with Rule IV .A of this Court's Individual Rules of Practice in Civil Cases,

by December 31, 2019. Response letters are due January 9, 2020.
                                                                                         l




                  The Clerk of Court is directed to terminate the letter motion requesting the

extension (Dkt. No. 67).

Dated: New York, New York
       November20, 2019
                                                        SO ORDERED.



                                                        Paul G. Gardephe
                                                        United States District Judge
